Citation Nr: 0902746	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  06-10 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU) due to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel





INTRODUCTION

The veteran served on active duty from August 1983 to June 
1987, and from September 1988 to September 1992.  Also, he 
reportedly had active service from May 10, 1999, to May 22, 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking entitlement to a TDIU.  The evidence 
reflects that the veteran last worked in September 2005 as a 
counterdrug operations specialist for the Department of Army.  

Service connection is currently in effect for four 
disabilities:  disc disease of the lumbar spine with 
radiculopathy (60 percent); depressive disorder, not 
otherwise specified (30 percent); bilateral inguinal hernia 
(10 percent); and scars (noncompensable), with a combined 
evaluation for compensation of 80 percent.  As such, the 
veteran's disabilities satisfy the criteria set forth in 38 
C.F.R. § 4.16(a) (2008).

The veteran's representative indicates in a January 2009 
written brief that, during the course of this appeal, the 
veteran has not been afforded a VA examination to determine 
whether it is at least as likely as not that his service-
connected disabilities, and particularly, his psychiatric 
disability, render him unable to secure or follow a 
substantially gainful occupation.  

As the veteran's representative notes, although a June 2006 
VA examiner indicated that the veteran has presented symptoms 
of depression, anxiety, irritability, isolation and 
frustration in reaction to his progressively deteriorating 
service connected disability, such examiner did not assess 
the impact of his psychiatric disability on his 
employability.

VA must assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2008).  Because the veteran is unemployed 
and his service-connected disabilities satisfy the percentage 
requirements set forth in 38 C.F.R. § 4.16(a), the Board 
finds obtaining such an opinion is necessary to adjudicate 
this claim.  Thus, the Board has no discretion and must 
remand this matter to afford the veteran a VA examination, 
the report of which must address whether it is at least as 
likely as not that the veteran's service- connected 
disabilities alone render him unable to secure or follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 5103A; 
see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should schedule the veteran 
for a VA examination.  It is imperative 
that the examiner reviews the evidence in 
his claims folder, including a complete 
copy of this REMAND, and acknowledges 
such review in his or her report.  The 
examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted.  

Thereafter, the examiner should opine as 
to whether, without regard to the 
veteran's age or the impact of any non 
service-connected disabilities, it is at 
least as likely as not that his service-
connected disabilities, and in 
particular, his back and psychiatric 
disabilities, either alone or in the 
aggregate, render him unable to secure or 
follow a substantially gainful 
occupation.  A complete rationale for any 
opinion expressed and conclusion reached 
should be set forth in a legible report.

2.  After completion of the foregoing, 
the AMC should readjudicate the claim.  
If the benefit sought remains denied, the 
veteran and his representative must be 
furnished an SSOC and be given an 
opportunity to submit written or other 
argument in response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

